385 S.E.2d 498 (1989)
325 N.C. 546
Leon McLAUGHLIN
v.
BARCLAYS AMERICAN CORP., d/b/a Barclays American/Financial, W.T. Tyler and Robert Ballard.
No. 442P89.
Supreme Court of North Carolina.
November 9, 1989.
Tate & Minor, Statesville, for plaintiff.
Elarbee, Thompson & Trapnell, Atlanta, Ga., Petree, Stockton & Robinson, for defendants.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th day of November 1989."